 USDC IN/ND case 2:20-cv-00183-PPS-JPK document 4 filed 05/06/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

 STEVEN GEORGE BODNAR,

               Plaintiff,

                      v.                           CAUSE NO. 2:20-CV-183-PPS-JPK

 LAKE COUNTY JAIL, et al.,

               Defendants.

                                 OPINION AND ORDER

       Steven G. Bodnar, a prisoner without a lawyer, initiated this case with a

document titled as a “Motion to File a Class Action Suit for Mistreatment of Inmates

with Possible Personal Injury per Covid-19 Corona Virus Outbreak of 2020,” which I

construe as a complaint. ECF 1. “A document filed pro se is to be liberally construed,

and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. §

1915A, I must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

       Bodnar’s allegations here are largely duplicative of his allegations in Bodnar v.

Lake County Jail, 2:20-CV-157-PPS-APR (filed Apr. 15, 2020). Bodnar has made his

intention to initiate a second case abundantly clear, and the focus of this second case

appears to be his assertion that this case should be certified as a class action. However,
 USDC IN/ND case 2:20-cv-00183-PPS-JPK document 4 filed 05/06/20 page 2 of 4


it would be “plain error to permit this imprisoned litigant who is unassisted by counsel

to represent his fellow inmates in a class action.” Oxendine v. Williams, 509 F.2d 1405,

1407 (4th Cir. 1975); see also Hagan v. Rogers, 570 F.3d 146, 159 (3rd Cir. 2009). “Under

Rule 23(a)(4), a class representative must fairly and adequately protect the interests of

the class. A litigant may bring his own claims to federal court without counsel, but not

the claims of others. This is so because the competence of a layman is clearly too limited

to allow him to risk the rights of others.” Fymbo v. State Farm and Cas. Co., 213 F.3d 1320,

1321 (10th Cir. 2000) (citations and quotation marks omitted). Therefore, Bodnar may

only represent himself on his own claims.

       Furthermore, it is malicious to sue the same defendants for the same events in

two cases. See Lindell v. McCallum, 352 F.3d 1107, 1109 (7th Cir. 2003) (suit is “malicious”

for purposes of Section 1915A if it is intended to harass the defendant or is otherwise

abusive of the judicial process). To the extent that Bodnar is pursuing claims against

Lake County Jail, Sheriff Oscar Martinez, Warden Michael Zenk, Sgt. Collins, and All

Jail Staff and Departments due to the handling of Covid-19 at the Lake County Jail, his

allegations are duplicative and he may not proceed on those claim here.

       Bodnar has named one defendant in this case that he has not named in Bodnar v.

Lake County Jail, 2:20-CV-157-PPS-APR: Deputy Warden K. O’Connor. Bodnar, however,

has not alleged facts suggesting that O’Connor violated his rights. “[P]ublic employees

are responsible for their own misdeeds but not for anyone else’s.” Burks v. Raemisch,

555 F.3d 592, 596 (7th Cir. 2009). Because Bodnar has not alleged facts suggesting

that K. O’Connor was personally involved in any violation of his rights, he may not


                                             2
 USDC IN/ND case 2:20-cv-00183-PPS-JPK document 4 filed 05/06/20 page 3 of 4


proceed against him.

       While it seems unlikely that Bodnar will be able to state a claim in this case that is

not duplicative of the allegations he is pursuing in Bodnar v. Lake County Jail, 2:20-CV-157-

PPS-APR (filed Apr. 15, 2020), he will nonetheless be granted an opportunity to amend his

complaint if, after reviewing my order, he believes that he can plausibly state a claim. See

Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014 (7th Cir. 2013). If Bodnar decides to file an

amended complaint, he should use the form that the Clerk will send to him and explain in

his own words what happened, when it happened, where it happened, who was involved,

and how he was personally injured by the events that transpired, providing as much detail

as possible. Bodnar should also make it clear whether he is a pretrial detainee or has been

convicted of an offense and is serving a sentence.

       Bodnar has also provided an address other than the Lake County Jail in hopes

that he will be released soon. Bodnar’s current address is the Lake County Jail. When he

is released, it is his obligation to report a change of address to the court.

       Finally, Bodnar has filed two motions to add statements of other inmates, which

were docketed as part of his complaint. ECF 1 at 5-10. Because Bodnar has filed the

statements, they are part of the record in this case. These motions will be denied as

unnecessary.

       For these reasons, the court:

       (1) DENIES Steven G. Bodnar’s motions to add statements of inmates as unnecessary

(ECF 1 at 5-10);




                                                3
 USDC IN/ND case 2:20-cv-00183-PPS-JPK document 4 filed 05/06/20 page 4 of 4


       (2) DIRECTS the clerk to put this case number on a blank Prisoner Complaint form,

Pro Se 14 (INND Rev. 2/20), and send it to Steven G. Bodnar;

       (3) GRANTS Steven G. Bodnar until June 5, 2020, to file an amended complaint; and

       (4) CAUTIONS Steven G. Bodnar, that, if he does not respond by that deadline, his

case will be dismissed because it is duplicative and, as to Deputy Warden K. O’Connor,

does not state a claim for which relief can be granted.

SO ORDERED.

ENTERED: May 6, 2020.
                                           /s/ Philip P. Simon
                                           PHILIP P. SIMON, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              4
